DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 7, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 10-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 05/03/2021, with respect to the objection to Claim 7, have been fully considered and are persuasive.  The informality has been removed from Claim 7; therefore, the objection to Claim 7 has been withdrawn. 
Applicant’s arguments, see Pages 6-7 of the response, filed 05/03/2021, with respect to the rejection of Claim 5 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claim 5; therefore, the rejection of Claim 5 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Page 7 of the response, filed 05/03/2021, with respect to the withdrawn claims, have been fully considered and are persuasive.  As mentioned above and as discussed in the interview conducted on 04/29/2021, withdrawn Claims 8 and 16 (as well as their dependent claims) would be eligible for rejoinder if they require all the limitations of allowable Claim 1.  Claims 8 and 16 have been amended to require all of limitations of Claim 1; therefore, as mentioned above, the restriction requirement is withdrawn, and Claims 8 and 10-20 are rejoined. 
Allowable Subject Matter
Claims 1-5, 7-8, and 10-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7, and 21: Indicated allowable in the Final Rejection.
Claims 8 and 10-20: Independent Claims 8 and 16 have been amended to require all of the limitations of allowable Claim 1.  Therefore, Claims 8 and 16 (as well as all of their dependent claims) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745